fi I

 
  
   
 

/ Lu THE UNITED STATES pisTRicr
FoR THE DisiRict of AQ\ZONA

  
 

__ LODGED
——ECEIVED ___ copy

i
7 |

CLERK U S DISTRICT COURT |

 
    
   
  

  
 
  

0

  
   

loinkt

 
  
 

Services
S$

    

   

cl _ CV-19-08319-PCT-JAT--JZB

     

» 18 V5.0, 8 ldl5iexy

    

sel

   
 

   

X

tes:

lay

  

   
 

 

 

Con ett s
ars Cont,

 

 

WHEREFORE Plaintiff (especttully

 

 

requests that the Cour} appoint

 

qual £ved Counsel in this Case.

 

 

 

 

PQ- 14-14

 

 

 

Date,

 

 

x rg A lore

 

 

 

x. HU {5034
| Andra ds ae t/
Signatue, Print hame below)

 

 

 

 

Mc Hout C ovat Sar!

 

Ww. Hus

 

 

 

 

Rigaud? & 64h

 

ARR

 

 

Pdaress |

 

 

 

 

 

 

 

 

 
